On Petition for Rehearing
Mote J.
First we shall dispose of the Appellants’ Petition for Rehearing. We find in said Petition, and brief in support *408thereof, largely an extension of their argument on appeal heretofore found, and again found, to be without merit. As a matter of fact, Appellants’ entire appeal then and now is based upon off-center remarks, inapplicable principles of law and their own interpretations of the evidence; for example, their insistence that the Administrative Adjudication and Court Review Act applies to the State Commission on School Reorganization.
The School Corporation Reorganization Act (Acts 1959, ch. 202 § 2, p. 451, § 28-6101 et seq. Burns’ Ind. Stat. Anno., 1967 Cum. Supp.) directly provides for court review of any decision either at the county or state level by aggrieved parties. Section 28-6116 (2) of Burns’ Ind. Stat. Anno., 1967 Cum. Supp. provides:
“Any party feeling aggrieved by the decision of the state commission, after the hearing provided for in section 6 [§ 28-6115] of this act, may appeal within thirty [30] days from such decision to the court of competent jurisdiction in the respective county on any question of adjustment of property, debts and liabilities among the school corporations involved. Notice of the appeal shall be given to the chairman or secretary of the county committee ten [10] days before same is filed with the court. The court shall have power to determine the constitutionality and the equity of the adjustment or adjustments proposed, and to direct the county committee to alter such adjustment or adjustments found by the court to be inequitable or violative of any provision of the constitution of the state or of the United States. An appeal may be taken to the appellate court of the state in accordance with the rules of civil procedure of the state of Indiana.
Any determination by the court with respect to the adjustment of property, debts and liabilities among the school corporations or areas involved shall not otherwise affect the validity of the reorganization or creation of any school corporation or corporations under the provisions of this Act. [Acts 1959, ch. 202, §8, p. 451.]”
Having legislated upon the subject and having provided only for a court review and adjustment of property, debts and liabilities, and that the validity of the reorganization or ere*409ation of any school corporation shall not otherwise be affected, it should be crystal clear that our determination that the provisions of the Administrative Adjudication and Court Review Act do not apply to the case at bar.
It ought to be quite as clear, we think, that if there is any application of the Hughes Anti-Secrecy Act (Acts 1953, ch. 115, § 1, p. 427, §57-601, et seq. Burns’ Ind. Stat. Anno.) to the case at bar, Appellants can assert no advantage thereof and cannot rely upon its provisions for the very simple reason that such advantage is not provided to them. It is true that the language of the Act does in fact enjoin secret meetings of administrative bodies and agencies of the State and of its political subdivisions, of which the LaPorte County Community Committee then was one. However, as pertains to Appellants, the Act provides no redress. One who violates the Act, as set forth in Section 1 (§ 57-601 Burns’) thereof, shall be guilty óf a misdemeanor and shall, upon conviction thereof, be fined not less than $500.00, to which may be added imprisonment in the county jail for a term not to exceed thirty days.
It normally should follow, by our opinion and decision heretofore rendered, that we considered the sustaining of Appellants’ demurrer to paragraph 2 of their answer was not erroneous. To satisfy Appellants’ objections as expressed in their Petition for Rehearing, and if there is any doubt about the ruling, we now state that the trial court did not err in sustaining the demurrer. We intend to state directly that paragraph 2 of said answer did not allege facts sufficient to constitute a defense as a matter of law. It contained within its framework allegations concerning theories not lawfully acceptable as an answer.
Appellants’ Petition for Rehearing is denied.
With reference to the Petition and Brief of Amicus Curiae, we think that what we said in our opinion may be open to *410just criticism from its point of view. Its posture is altogether different from the posture of Appellants.
To clarify and perhaps modify what may be the possible implications in what we said, we do not wish to be understood as holding that the LaPorte County Committee is and was not governed by the Hughes Anti-Secrecy Act, supra. We think it is, but we observed no provisions of the Act by which Appellants could advance their position in the case at bar. Anything we stated in addition thereto, of course is obiter dictum and is not legally binding upon any other than Appellants. What we said was not necessary in the determination of the fundamental question before us does not become the law.
Actually, the question presented by Amicus Curiae was not sufficiently well briefed for this Court to decide it; such question was not and is not now before us. We may say, however, from the record now before us, that there does not appear to have been any secrecy about the fact that the meeting on July 23, 1963, in Doctor Larson’s home was to be held. As recorded in the minutes of the Board meeting of July 10, 1963, “the chairman, Dr. G. O. Larson, stated after a discussion of possible reorganization plans that the Committee’s next meeting would be in executive session at his home, and that while the press and clerical were invited to attend, the meeting ‘is to be off the record’.”
It also appears that Richard Slater, a newspaper man, requested permission to attend the meeting, but that permission was refused on that and other occasions as well. It is not clear who refused this permission. The fact is that minutes of the preceding meeting were read and agreed upon and minutes of the meeting of July 24, 1963, were taken and they apparently were read and approved at the next meeting.
It can be said indeed, after study of the minutes of the meeting held on July 24, 1963, that something more than an “executive session” was involved, because the Committee did *411more than “talk about” matters; “it acted upon” matters; a motion was made, seconded and voted upon. Doubtless the entire meeting was held to advance their work, the tasks and duties assigned to the Committee. However, we would be hard pressed to find that there was an intention on the part of the members of the Committee wilfully to violate the Hughes Anti-Secrecy Act.
Although “all public proceedings shall be open to any citizen of this state, and every citizen shall, insofar as physical facilities permit, be permitted to observe such proceedings,” as provided by Section 4 of the Act, yet nothing in the Act shall “be construed to modify or repeal any existing law, rule or regulation with regard to the holding of executive sessions by an administrative body or agency. Provided, however, that no administrative body or agency shall, under the guise of holding an executive session, conduct public proceedings in such a manner as to defeat the declared policy of this act as set forth in Section 1 hereof.”
While we have the opinion that what transpired at the meeting of the LaPorte County Committee for the Reorganization of School Corporations, on July 24, 1963, as recorded by the minutes thereof, was rather insignificant as pertains to the rights of the public, we are constrained to say that anything occurring at the meeting in excess of discussion of attitudes and the views of the members thereof might be regarded as a technical violation of the provisions of the Act, which would permit prosecution by the prosecuting attorney. Certainly, such violation to be determined only by prosecution, in which all the facts and circumstances are presented at trial for a decision, we reiterate, is unavailing to Appellants herein. As to Amicus Curiae, surely it may foster through the prosecuting attorney or the grand jury prosecution for any alleged violations of the Act.
In our opinion, public officials and public bodies, however, should conduct business at hand so that not even the least *412stigma should attach to the trust imposed in them. It is not our function, in this proceeding, to comment adversely or otherwise upon the action of Appellee. The question is not before us and it is our intention only to try to clarify what may be considered as improvident or unnecessary remarks in our original opinion.
Note. — Reported in 231 N. E. 2d 221. Rehearing denied 233 N. E. 2d 181.
Lewis, C. J. concurs, Jackson, J. concurs in result, Arterburn and Hunter, JJ. dissent without opinion.